Title: To Thomas Jefferson from William Stephens Smith, 29 February 1788
From: Smith, William Stephens
To: Jefferson, Thomas



My Dear Sir
London Feby. 29th. 1788.

I wrote you last fryday’s post and by Mr. Parker on Saturday. In the former, I find I left out, on the credit side, the 2 pr. of shoes which Mr. Short paid for, amounting to 13/4, which deducted from the £1.10.7 which I make the ballance between us, reduces it to seventeen and three pence.
Mr. Adam, setts off this morning for the Hague to take leave in person of their High Mightinesses and the Prince of Orange.
Give my best regards to Mr. Short and believe me sincerely your most obliged Humble Servt.,

W. S. Smith

